In a matrimonial action in which the parties were divorced by a judgment entered March 20, 1996, the plaintiff appeals from an order of the Supreme Court, Kings County (Yancey, J.), dated April 23, 2004, which, without a hearing, denied his motion, inter alia, to modify a prior order of visitation so as to provide expanded and unsupervised visitation with the parties’ children and to impose a sanction upon the defendant for violating prior orders of visitation.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly, without a hearing, denied his motion, inter alia, to modify a prior order of visitation so as to provide expanded and unsupervised visitation with the parties’ children, since he failed to make a prima facie showing of a change in circumstances (see Matter of Steinharter v Steinharter, 11 AD3d 471 [2004]; Matter of Pignataro v Davis, 8 AD3d 487 [2004]). The plaintiff’s conclusory and unsubstantiated statements fell “far short of the evidentiary showing required to trigger a hearing on this issue” (Matter of Gerow v Gerow, 257 AD2d 718, 719 [1999]).
The Supreme Court’s reminder to the defendant to abide by her visitation obligations was an appropriate remedy for her alleged violation of prior orders of visitation by cancelling and rescheduling visitation with the plaintiff (see Matter of Pignataro v Davis, supra). Florio, J.P., Schmidt, Rivera and Lifson, JJ., concur.